Citation Nr: 0632200	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  02-17 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
asbestosis prior to March 15, 2005, and a rating higher than 
30 percent as of that date onward.


REPRESENTATION

The veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
September 1945 to August 1949.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.

Most recently, in March 2006, the Board remanded the case to 
the RO for additional development and consideration of the 
evidence.  The Appeals Management Center (AMC), which 
developed the claim in lieu of the RO, cancelled a scheduled 
VA examination and sent the claims file to the RO noting the 
veteran had withdrawn his claim.  But there is no written 
statement to this effect.  See 38 C.F.R. § 20.204(c) (2006) 
(appeal withdrawals must be in writing).  In fact, the 
veteran's representative submitted a brief on his behalf 
indicating he was continuing with his appeal (see September 
2006 Written Brief Presentation).  

Unfortunately, because the Board's remand directives were not 
followed, the claim must once again be REMANDED to the RO via 
the AMC.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998) (Where the remand orders of the 
Board are not complied with, the Board itself errs in failing 
to ensure compliance).  VA will notify the veteran if further 
action is required on his part.


REMAND

As discussed in the Board's March 2006 remand, the veteran's 
asbestosis is evaluated using the criteria under the General 
Rating Formula for Interstitial Lung Disease.  See 38 C.F.R. 
§ 4.97, DC 6833 (2006).  The criteria under DC 6833 are:

Forced Vital Capacity (FVC) less than 50-percent 
predicted, or; Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO 
(SB)) less than 40-percent predicted, or; maximum 
exercise capacity less than 15 ml/kg/min oxygen 
consumption with cardiorespiratory limitation, 
or; cor pulmonale or pulmonary hypertension, or; 
requires outpatient oxygen 
therapy.....................................................................100

FVC of 50- to 64-percent predicted, or; DLCO (SB) 
of 40- to 55-percent predicted, or; maximum 
exercise capacity of 15 to 20 ml/kg/min oxygen 
consumption with cardiorespiratory 
limitation....................................................................60

FVC of 65- to 74-percent predicted, or; DLCO (SB) 
of 56- to 65-percent predicted 
..........................................................30

FVC of 75- to 80-percent predicted, or; DLCO (SB) 
of 66- to 80-percent predicted 
..........................................................10

According to a July 2002 Pulmonary Function Test (PFT) at the 
VA, FVC was 79.7 percent of the predicted value.  According 
to a March 2005 PFT, FVC was 71.3 percent, and DLCO (SB) was 
67.4 percent.  The reports of these examinations, however, 
did not address whether any of the other criteria were met 
for a higher 60 percent or 100 percent rating.  There was no 
mention of the maximum exercise capacity, or whether there 
was evidence of cor pulmonale or pulmonary hypertension, or 
whether the veteran required outpatient oxygen therapy.  
According to the DC, any of these criteria may be present for 
a higher 60 percent or 100 percent rating.  So another VA 
examination is required so that all of the pertinent criteria 
can be addressed.  See Caffrey v. Brown, 6 Vet. App. 377 
(1994).

Accordingly, this case is once again remanded to the RO (via 
the AMC) for the following development and consideration:

1.  Schedule the veteran for a VA 
pulmonary examination to determine the 
current severity of his service-connected 
asbestosis.  If possible, schedule the 
examination with the physician that 
conducted the March 2005 examination.

All necessary testing should be done, 
including PFT and any other appropriate 
testing.  The examiner should review the 
results of any testing prior to completion 
of the examination report.

The results of the PFT should be recorded 
in the appropriate manner for rating 
purposes, to include:  a) the percentage of 
predicted of FVC; and b) the percentage of 
predicted of DLCO (SB).  The examiner 
should also determine whether the veteran 
has:  c) cor pulmonale (right heart 
failure); d) pulmonary hypertension; e) a 
requirement of outpatient oxygen therapy; 
and f) the maximum exercise capacity as 
measured by oxygen consumption (ml/kg/min) 
with cardiac or respiratory limitation.

The examination report should be completely 
legible.  If an examination form is used to 
guide the examination, the submitted 
examination report must include the 
questions to which answers are provided.

The claims folder is to be made available 
to the examiner, and the examiner is asked 
to indicate that he or she has reviewed the 
claims folder.  A copy of this remand 
should also be provided.  

If an opinion cannot be rendered in 
response to these questions, please explain 
why this is not possible or feasible.

2.  Review the claims file.  If any 
development is incomplete, including if the 
examination report does not contain 
sufficient information to respond to the 
questions posed, take corrective action 
before readjudication.  
38 C.F.R. § 4.2; Stegall v. West, 
11 Vet. App. 268 (1998). 

3.  Then readjudicate the veteran's claim 
in light of the additional evidence 
obtained.  If it is not granted to the 
veteran's satisfaction, prepare a 
supplemental statement of the case (SSOC) 
and send it to him and his representative.  
Give them time to respond before returning 
the case to the Board for further appellate 
consideration.  

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



